UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-15911 CELSION CORPORATION (Exact name of Registrant as specified in its charter) Delaware 52-1256615 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 997 Lenox Drive, Suite 100 Lawrenceville, NJ 08648 (Address of principal executive offices) (609) 896-9100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes o No þ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer o Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of May 14, 2012, the Registrant had 33,225,574 shares of Common Stock, $.01 par value per share, outstanding. CELSION CORPORATION QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I: FINANCIAL INFORMATION Page Item 1. Financial Statements and Notes (Unaudited) Balance Sheets 3 Statements of Operations 4 Statements of Comprehensive Loss 5 Statements of Cash Flows 6 Statements of Changes in Stockholders’ Equity(Deficit) 7 Notes to Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II: OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. [Removed and Reserved] 32 Item 5. Other Information 32 Item 6. Exhibits 32 SIGNATURES 33 1 Table of Contents Forward-Looking Statements This report includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the Securities Act), and Section 21E of the Securities Exchange Act of 1934, as amended (the Exchange Act). All statements other than statements of historical fact are “forward-looking statements” for purposes of this Quarterly Report on Form 10-Q, including any projections of earnings, revenue or other financial items, any statements of the plans and objectives of management for future operations (including, but not limited to, pre-clinical development, clinical trials, manufacturing and commercialization), any statements concerning proposed drug candidates or other new products or services, any statements regarding future economic conditions or performance, any unforeseen changes in the course of research and development activities and in clinical trials, any possible changes in cost and timing of development and testing, capital structure, and other financial items, any changes in approaches to medical treatment, any introduction of new products by others, any possible acquisitions of other technologies, assets or businesses, any possible actions by customers, suppliers, competitors and regulatory authorities, and any statements of assumptions underlying any of the foregoing. In some cases, forward-looking statements can be identified by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “estimates,” “potential” or “continue,” or the negative thereof or other comparable terminology. Although we believe that the expectations reflected in the forward-looking statements contained herein are reasonable, such expectations or any of the forward-looking statements may prove to be incorrect and actual results could differ materially from those projected or assumed in the forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to inherent risks and uncertainties, including, but not limited to, the risk factors set forth in Part II, Item 1A “Risk Factors” below and for the reasons described elsewhere in this Quarterly Report on Form 10-Q. All forward-looking statements and reasons why results may differ included in this report are made as of the date hereof and we do not intend to update any forward-looking statements, except as required by law or applicable regulations. Except where the context otherwise requires, in this Quarterly Report on Form 10-Q, the “Company,” “Celsion,” “we,” “us,” and “our” refer to Celsion Corporation, a Delaware corporation, and, where appropriate, its subsidiaries. Trademarks The Celsion brand and product names, including but not limited to Celsion® and ThermoDox® , contained in this document are trademarks, registered trademarks or service marks of Celsion Corporation in the United States (U.S.) and certain other countries. 2 Table of Contents PART I: FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS CELSION CORPORATION BALANCE SHEETS ASSETS March 31, 2012 (unaudited) December 31, Current assets: Cash and cash equivalents $ $ Short-term investments Other current assets Total current assets Property and equipment (at cost, less accumulated depreciation of $695,552 and $643,472, respectively) Other assets: Deposits and other assets Patent licensing fees, net Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Other accrued liabilities Note payable - current portion Total current liabilities Common stock warrant liability Note payable – non-current portion Other liabilities – non-current Total liabilities Stockholders' equity: Common stock, $0.01 par value; 75,000,000 shares authorized and 33,899,057 shares issued at March 31, 2012 and December 31, 2011 and 33,217,366 and 33,186,325 shares outstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated other comprehensive loss ) (276,700 ) Accumulated deficit ) (124,221,823 ) Subtotal Treasury stock, at cost (681,691 and 712,732 shares at March 31, 2012 and December 31, 2011, respectively) ) (2,884,125 ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the financial statements. 3 Table of Contents CELSION CORPORATION STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Licensing revenue (Note 13) $ ─ $ Operating expenses: Research and development General and administrative Total operating expenses Loss from operations ) (3,563,919 ) Other (expense) income: Gain from valuation of common stock warrant liability Investment income Interest and dividend expense ) (369,142 ) Total other income (expense), net (200,364 ) Net Loss $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average shares outstanding – basic and diluted See accompanying notes to the financial statements. 4 Table of Contents CELSION CORPORATION STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended March 31, Net Loss $ ) $ ) Other comprehensive (loss) gain Unrealized (loss)/gain on investments available for sale ) Comprehensive loss $ ) $ ) See accompanying notes to the financial statements. 5 Table of Contents CELSION CORPORATION STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Non-cash items included in net loss: Depreciation and amortization Change in fair value of common stock warrant liability (77,600 ) (168,311 ) Stock-based compensation Shares issued out of treasury Change in deferred rent liability – Non cash dividend expense on preferred stock – Net changes in: Other current assets (216,934 ) (1,172,780 ) Accounts payable (301,358 ) (1,231,782 ) Other accrued liabilities Net cash used in operating activities: (5,727,877 ) (4,372,538 ) Cash flows from investing activities: Purchases of investment securities (10,309,461 ) – Proceeds from sale and maturity of investment securities Purchases of property and equipment (177,600 ) (447 ) Net cash (used in) provided by investing activities (5,249,557 ) Cash flows from financing activities: Proceeds from sale of 8% Series A Redeemable, Convertible Preferred Stock, net of issuance costs – Proceeds from sale of common stock equity, net of issuance costs – Principal payments on note payable (46,341 ) (29,369 ) Net cash (used in) provided by financing activities (46,341 ) (Decrease) increase in cash and cash equivalents (11,023,775 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Interest and preferred stock dividends paid $ $ See accompanying notes to the financial statements. 6 Table of Contents CELSION CORPORATION STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) (Unaudited) Common Stock Accumulated Outstanding Additional Treasury Stock Other Shares Amount Paid in Shares Amount Comprehensive Accumulated Capital (Loss) / Income Deficit Total Balance at December 31, 2010 $ $ $ ) $ ) $ ) $ ) Net loss – ) ) Other comprehensive income – Valuation of common stock warrants in connection with issuance of 8% Series A Redeemable, Convertible Preferred Stock – Conversion of Series A Redeemable, Convertible Preferred Stock – Shares issued under CEFF, net of issuance costs – Stock-based compensation expense – Issuance of restricted stock upon vesting ) – Issuance of common stock out of treasury – 67 ) – ) Balance at March 31, 2011 $ $ $ ) $ $ ) $ ) Common Stock Accumulated Outstanding Additional Treasury Stock Other Shares Amount Paid in Shares Amount Comprehensive Accumulated Capital Loss Deficit Total Balance at December 31, 2011 $ $ $ ) $ ) $ ) $ Net loss – ) ) Other Comprehensive loss – ) – ) Stock-based compensation expense – Issuance of common stock out of treasury – ) ) – ) Balance at March 31, 2012 $ $ $ ) $ ) $ ) $ See accompanying notes to the financial statements. 7 Table of Contents CELSION CORPORATION NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Note 1.Business Description Celsion Corporation, referred to herein as “Celsion”, “We”, or “the Company,” a Delaware corporation based in Lawrenceville, New Jersey, is an innovative oncology drug development company focused on improving treatment for those suffering with difficult-to-treat forms of cancer. We are working to develop and commercialize more efficient, effective, targeted chemotherapeutic oncology drugs based on our proprietary heat-activated liposomal technology.Our lead product ThermoDox® is being tested in human clinical trials for the treatment of primary liver cancer, recurrent chest wall breast cancer and colorectal liver metastases. Note 2.Basis of Presentation The accompanying unaudited financial statements of Celsion have been prepared in accordance with generally accepted accounting principles (GAAP) in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, all adjustments, consisting only of normal recurring accruals considered necessary for a fair presentation, have been included in the accompanying unaudited financial statements. Operating results for the three month period ended March 31, 2012 are not necessarily indicative of the results that may be expected for any other interim period(s) or for any full year. For further information, refer to the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K/A for the fiscal year ended December 31, 2011 filed with the Securities and Exchange Commission on March 15, 2012. The preparation of financial statements in conformity with GAAP requires management to make judgments, estimates, and assumptions that affect the amount reported in the Company’s financial statements and accompanying notes.Actual results could differ materially from those estimates. Events and conditions arising subsequent to the most recent balance sheet date have been evaluated for their possible impact on the financial statements and accompanying notes.Other then the information contained in Note 14, no events and conditions would give rise to any information that required accounting recognition or disclosure in the financial statements other then those arising in the ordinary course of business. Note 3.New Accounting Pronouncements From time to time, new accounting pronouncements are issued by FASB and are adopted by us as of the specified effective date. Unless otherwise discussed, we believe that the impact of recently issued accounting pronouncements will not have a material impact on the Company’s consolidated financial position, results of operations, and cash flows, or do not apply to our operations. In June 2011, the Financial Accounting Standards Board (FASB) amended its guidance on the presentation of comprehensive income in financial statements to improve the comparability, consistency and transparency of financial reporting and to increase the prominence of items that are recorded in other comprehensive income. The new accounting guidance requires entities to report components of comprehensive income in either (1) a continuous statement of comprehensive income or (2) two separate but consecutive statements. The provisions of this new guidance are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.We have incorporated this guidance into these financial statements and they did not have a material impact on the Company's financial statements. There were no new accounting pronouncements issued or effective during the first three months of 2012 that have had or are expected to have a material impact on the Company’s financial statements. 8 Table of Contents Note 4. Net Loss per Common Share Basic earnings per share is calculated based upon the net loss available to common shareholders divided by the weighted average number of common shares outstanding during the period.Diluted earnings per share is calculated after adjusting the denominator of the basic earnings per share computation for the effects of all dilutive potential common shares outstanding during the period. The dilutive effects of options, warrants and their equivalents are computed using the treasury stock method. For the three months ended March 31, 2012 and 2011, diluted loss per common share was the same as basic loss per common share as all options and warrants that were convertible into shares of the Company’s common stock were excluded from the calculation of diluted earnings per share as their effect would have been anti-dilutive. The total number of outstanding warrants and equity awards for the periods ended March 31, 2012 and 2011 were 14,975,681 and 6,498,276 common stock equivalent shares, respectively. Note 5.Short-Term Investments Available For Sale Short-term investments available for sale of $15,471,646 and $10,400,905 as of March 31, 2012 and December 31, 2011, respectively, consist of commercial paper, corporate debt securities and equity securities.They are valued at fair value, with unrealized gains and losses reported as a separate component of stockholders’ equity in Accumulated Other Comprehensive Loss. Securities available for sale are evaluated periodically to determine whether a decline in their value is other than temporary.The term “other than temporary” is not intended to indicate a permanent decline in value.Rather, it means that the prospects for near-term recovery of value are not necessarily favorable, or that there is a lack of evidence to support fair values equal to, or greater than, the carrying value of the security.Management reviews criteria such as the magnitude and duration of the decline, as well as the reasons for the decline, to predict whether the loss in value is other than temporary.Once a decline in value is determined to be other than temporary, the value of the security is reduced and a corresponding charge to earnings is recognized. Short-term investments available for sale - at fair value March 31, December 31, Bonds - corporate issuances $ $ Bonds - government issuances – Total short-term investments, available for sale $ $ A summary of the cost, fair value and bond maturities of the Company’s short-term investments is as follows: March 31, 2012 December 31, 2011 Cost Fair Value Cost Fair Value Short-term investments Bonds- corporate issuances $ Bonds - government issuances Equity securities – – Total $ Bond maturities Within 3 months $ Between 3-12 months Between 1-2 years – – Total $ 9 Table of Contents The following table shows the Company’s investment securities gross unrealized losses and fair value by investment category and length of time that individual securities have been in a continuous unrealized loss position at March 31, 2012 and December 31, 2011.The Company has reviewed individual securities to determine whether a decline in fair value below the amortizable cost basis is other then temporary. March 31, 2012 Less than 12 months 12 months or Longer Total Description of Securities Fair Value Gross Unrealized Holding Losses Fair Value Gross Unrealized Holding Losses Fair Value Gross Unrealized Holding Losses Available for Sale Bonds $ $ ) $
